Title: From Thomas Jefferson to George Rogers Clark, 6 January 1783
From: Jefferson, Thomas
To: Clark, George Rogers


        
          Dr. Sir
          Philadelphia Jan. 6. 1783.
        
        I wrote you a letter from the neighborhood of Richmond during the course of the last month, but as there were no delegates at the  assembly from the counties on the Ohio, and the conveiance of that letter may therefore be incertain, I will mention again a part of the subject of it. You were so kind in a former letter as to inform me you had procured for me some teeth and bones of the big buffalo. In the letter abovementioned I took the liberty of asking you to endeavor if possible to procure me one of every species of the bones now remaining, that is of every member or part. This request I again repeat, and that I shall chearfully incur the necessary expences of good package and carriage. New London in Bedford, Staunton in Augusta, or Fredericksburg in Spotsylvania would be safe places of lodgement: so also would Winchester if directed to the particular care of Mr. Isaac Zane. I am here just on my departure for Europe, not to return (from the nature of my appointment) till peace. Yet I hope to return the ensuing summer. Whether in peace or war I wish you every felicity & am with sincere regard Dr. Sir Your most obedt. humble servt,
        
          Th: Jefferson
        
      